Such amended answer shall be served within 10 days after entry of the order hereon. Under all of the circumstances presented by this record, and in view of the fact that no prejudice accrued to the wife by reason of the husband’s delay in seeking to amend his answer as proposed, we are of the opinion that it was an improvident exercise of discretion on the part of the learned Special Term to refuse to permit the husband to serve such amended answer. Nolan, P. J„ Ughetta, Christ, Pette and Brennan, JJ., concur.